In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated January 16, 1969, which dismissed the writ. Appeal dismissed, without costs. Relator contends that Special Term erred in holding at the January 10, 1969 hearing that he was not capable at that time of standing trial. This appeal must be dismissed as moot in light of the fact that within a year after the hearing relator was certified as recovered and discharged from Matteawan State Hospital. In three separate court proceedings subsequent to that time relator was again found to be incapable of standing trial. Therefore, his present retention is unrelated to the judgment under review. Martuscello, Acting P. J., Latham, Shapiro, Cohalan and Benjamin, JJ., concur.